     Case 4:18-cv-00722-RAS Document 16 Filed 02/08/19 Page 1 of 1 PageID #: 44




                             United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


    JAMES JOSEPH JULUKE, JR.                       §
                                                   §
    v.                                             §   CIVIL ACTION NO. 4:18cv722
                                                   §   Judge Mazzant
    JOSEY/TRINITY MILLS, LTD., ET AL.              §
.
                                        TRANSFER ORDER

           It is hereby ORDERED that the above-named civil action is transferred to the Honorable

    Richard A. Schell, effective immediately.

          SIGNED this 8th day of February, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
